Case 2:20-cv-07228-MCA-MAH Document 31 Filed 12/31/20 Page 1 of 1 PagelD: 530

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SUNDEEP AMRUTE,
Plaintiff,
Vv.

SANJAY SHAH and STREET SOLUTIONS,
INC.,

Defendants.

 

 

Civil Action No. 2:20-cv-07228
(MCA) (MAH)
(Document Electronically Filed)

STIPULATION AND [PROPOSED]
CONSENT ORDER

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Sundeep Amrute and Defendants

Sanjay Shah and Street Solutions, Inc, hereby stipulate and agree that this action shall be dismissed

with prejudice and without costs or attorneys’ fees to any party. The Court shall retain jurisdiction

to enforce the terms of settlement.

LOWENSTEIN SANDLER LLP
Attorneysor Plaintiff Sundgep
Amrute

Matthew M. Olive

One Lowenstein Drive
Roseland, NJ 07068
moliver@lowenstein.com

  

30
December 2 Y , 2020

PILLSBURY WINTHROP SHAW
PITTMAN LLP

Attorneys for Defendants Sanjay Shah and
Stre utions, INE.

By: ,
David G-Keyko

New York, NY 1001 ey

31 West 52nd Street
matthew.stockwell(@pillsburvlaw.com

Decembe , 2020

IT IS SO ORDERED.

 

Hon. Michael A. Hammer
United States Magistrate Judge

4813-2893-6149.v1
